TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 2, 2021



                                      NO. 03-20-00383-CV


                        Texas Department of Public Safety, Appellant

                                                v.

                                   Linda K. Gibson, Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 2 OF HAYS COUNTY
        BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND SMITH
    DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE SMITH


This is an appeal from the judgment signed by the trial court on June 24, 2020. Having reviewed

the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. The appellant shall pay all costs relating to this

appeal, both in this Court and in the court below.